Citation Nr: 1448354	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic arthritis of the shoulders. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic arthritis of the bilateral knees.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fractured jaw, to include arthritis of the temporomandibular joint.
7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disability, claimed as nerve damage.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by numbness in the right hand.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability claimed as fracture of the bones, twisting and tearing of tendons and ligaments.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the right elbow.

11.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

12.  Entitlement to service connection for type II diabetes mellitus. 

13.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

14.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or posttraumatic stress disorder (PTSD).

15.  Entitlement to an effective date earlier than July 30, 2008 for the grant of service connection for erectile dysfunction. 

16.  Entitlement to a disability rating in excess of 30 percent for sinusitis with headaches. 

17.  Entitlement to a disability rating in excess of 10 percent for a scar of the right parietal area of the scalp. 
18.  Entitlement to a disability rating in excess of 10 percent for burn scars of the buttocks. 

19.  Entitlement to a compensable rating for a burn scar of the left elbow, left groin and left scrotum.

20.  Entitlement to a compensable rating for fracture residuals of the right zygoma, infraorbital rim, with deviated nasal septum. 

21.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968 and from November 1968 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing has been associated with the Veteran's VA electronic claims file.

In his March 2011 Substantive Appeal, the Veteran indicated that he did not want to appeal the issues of entitlement to an earlier effective date for the grant of service connection for erectile dysfunction; entitlement to SMC for aid and attendance; entitlement to service connection for type II diabetes mellitus; or an increased rating for burn scars of the left elbow, left groin and left scrotum.  However, in a timely VA Form 9 received the following month, the Veteran indicated that he wished to appeal all issues listed on the Statement of the Case (SOC).  Thus these issues are before the Board.

In April 2007, the Veteran filed a claim seeking entitlement to an annual clothing allowance.  In May 2007, he filed a claim seeking entitlement to an effective date earlier than January 2, 1986 for the grant of service connection for PTSD, and entitlement to an effective date earlier than November 22, 2000 for the grant of service connection for sinusitis with headaches.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As discussed in further detail in the following decision, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claims.  The de novo claims for service connection for a disability manifested by numbness in the right hand, a disability claimed as fracture of the bones, twisting and tearing of the tendons and ligaments, and issues 14-21 listed on the title page, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO continued prior denials of service connection for a lumbar spine disability, a cervical spine disability, a right hip disability, a right shoulder disability, bilateral knee disabilities, and jaw fracture residuals.  The RO also denied service connection for a left elbow disability, a disability manifested by numbness of the right hand, and a disability claimed as fractured bones and twisted and torn ligaments.  While the Veteran perfected an appeal of this decision, he withdrew his appeal in June 2006.

2.  The evidence received since the September 2001 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection for a lumbar spine disability, a cervical spine disability, a right hip disability, a right shoulder disability, bilateral knee disabilities, jaw fracture residuals, a left elbow disability, a disability manifested by numbness of the right hand, and a disability claimed as fractured bones and twisted and torn ligaments.

3.  The Veteran has arthritis of the lumbar spine, cervical spine, right hip, right shoulder, bilateral knees, temporomandibular joint, and left elbow that are as likely as not related to his active duty service.

4.  In an October 1994 decision, the Board continued a prior denial of service connection for a right elbow disability and a bilateral shoulder disability.

5.  The evidence received since the October 1994 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a right elbow disability and bilateral shoulder disability.

6.  The Veteran has arthritis of the right elbow and left shoulder that are as likely as not related to his active duty service.

7.  The Veteran has peripheral neuropathy of the bilateral upper and lower extremities that is as likely as not related to his active duty service.

8.  In an October 22, 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for diabetes mellitus. 

9.  The Veteran is as likely as not in need of the regular aid and attendance of another person due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014). 

2.  By extending the benefit of the doubt to the Veteran his arthritis of the lumbar spine is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  By extending the benefit of the doubt to the Veteran his arthritis of the cervical spine is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  New and material evidence having been submitted, the claim of entitlement to service connection for a right hip disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

6.  By extending the benefit of the doubt to the Veteran his arthritis of the right hip is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  New and material evidence having been submitted, the claim of entitlement to service connection for bilateral shoulder disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

8.  By extending the benefit of the doubt to the Veteran his arthritis of the bilateral shoulders is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  New and material evidence having been submitted, the claim of entitlement to service connection for bilateral knee disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

10.  By extending the benefit of the doubt to the Veteran his arthritis of the bilateral knees is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

11.  New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a fractured jaw is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

12.  By extending the benefit of the doubt to the Veteran his arthritis of the temporomandibular joint is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

13.  New and material evidence having been submitted, the claim of entitlement to service connection for a left elbow disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

14.  By extending the benefit of the doubt to the Veteran his arthritis of the left elbow is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

15.  New and material evidence having been submitted, the claim of entitlement to service connection for a disability manifested by numbness of the right hand is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

16.  New and material evidence having been submitted, the claim of entitlement to service connection for a disability claimed as fractured bones and twisted and torn ligaments is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

17.  New and material evidence having been submitted, the claim of entitlement to service connection for arthritis of the right elbow is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

18.  By extending the benefit of the doubt to the Veteran his arthritis of the right elbow is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

19.  By extending the benefit of the doubt to the Veteran his peripheral neuropathy of the bilateral upper and lower extremities is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

20.  The criteria for withdrawal of an appeal of the claim for service connection for diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  

21.  The criteria for the assignment of SMC based on the Veteran's need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Here, the Board continued a prior denial of service connection for a right elbow disability and bilateral shoulder disabilities in an October 1994 decision.  In a September 2001 rating decision, the RO denied service connection for a left elbow disability, a disability manifested by numbness of the right hand, and a disability claimed as fractured bones and twisted and torn ligaments.  This decision also continued prior denials of service connection for a lumbar spine disability, a cervical spine disability, a right hip disability, a right shoulder disability, bilateral knee disabilities, and jaw fracture residuals.  These decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2014).  

Evidence received since the final October 1994 Board decision and the final September 2001 rating decision includes an April 2011 VA treatment record which states that the Veteran has "bone fractures, nerve . . . and tendon injuries" and traumatic arthritis of the spine, shoulders and knees as a result of his in-service helicopter crash.  The Veteran has also submitted statements from Drs. J.K., C.F., and C.L., which indicate that his disabilities are the result of his in-service helicopter crash.  Specifically, in February 2011, Dr. J.K. stated that the Veteran's in-service helicopter crash resulted in arthritis of the elbows, neck, back, shoulders, hip, and temporomandibular joint.  It was noted that he "sustained the fracture of several bones, twisting and tearing of tendons."  Finally, in a May 2013 letter, Dr. C.R. indicated that the Veteran's numbness in the right hand and arthritis of multiple joints are the result of his in-service helicopter crash. 

Since the Veteran's claims were previously denied because there was no evidence of a nexus between the claimed in-service disease or injury and the current disability, the above-mentioned medical statements are new and material evidence that serve to reopen the previously denied claims.  Moreover, with respect to the issues of service connection for a lumbar spine disability, a cervical spine disability, a right hip disability, bilateral shoulder disabilities, bilateral knee disabilities and jaw fracture residuals, the evidence is at least in equipoise in showing that the current disabilities were incurred while on active duty.  As a result, service connection for these issues is warranted. 
The reopened claims of service connection for a disability manifested by numbness of the right hand and a disability claimed as fractured bones and twisted and torn ligaments will be addressed in the Remand section below. 

With respect to the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, in February 2011, Dr. J.K. noted that the Veteran was involved in a helicopter crash while on active duty and listed neuropathy of the bilateral upper and lower extremities as a disability resulting from this incident.  The record does not contain any competent or credible opinions to the contrary and, therefore, a grant of service connection is warranted. 

With respect to the Veteran's claim for SMC based on the need for aid and attendance, a September 2007 VA examination noted that the Veteran is unable to care for the needs of nature without the assistance of another person.  In rendering this decision, the examiner cited to the Veteran's service-connected disabilities.  Accordingly, entitlement to special monthly compensation based on the need for regular aid and attendance is granted. 


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened.

Entitlement to service connection for arthritis of the lumbar spine is granted.

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened.

Entitlement to service connection for arthritis of the cervical spine is granted.

New and material evidence having been received, the claim for service connection for a right hip disability is reopened. 
Entitlement to service connection for arthritis of the right hip is granted.

New and material evidence having been received, the claim for service connection for bilateral shoulder disabilities is reopened.

Entitlement to service connection for arthritis of the bilateral shoulders is granted. 

New and material evidence having been received, the claim for service connection for bilateral knee disabilities is reopened.

Entitlement to service connection for arthritis of the bilateral knees is granted.

New and material evidence having been received, the claim for service connection for jaw fracture residuals, to include arthritis of the temporomandibular joint is reopened.

Entitlement to service connection for arthritis of the temporomandibular joint is granted.

New and material evidence having been received, the claim for service connection for a left elbow disability is reopened.

Entitlement to service connection for a left elbow disability is granted. 

New and material evidence having been received, the claim for service connection for a disability manifested by numbness in the right hand is reopened.  The appeal is granted to that extent only. 

New and material evidence having been received, the claim for service connection for a disability claimed as fracture of the bones, twisting and tearing of tendons and ligaments is reopened.  The appeal is granted to that extent only. 

New and material evidence having been received, the claim for service connection for a right elbow disability is reopened.
Entitlement to service connection for arthritis of the right elbow is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is granted.

The appeal of the issue of entitlement to service connection for diabetes mellitus is dismissed.

SMC based on the need for regular aid and attendance is granted.


REMAND

The Board finds that additional development is warranted before deciding the remaining issues on appeal.

I.  Social Security Records

The record indicates that the Veteran was denied disability benefits from the Social Security Administration.  See a May 1984 VA treatment record.  The Veteran's claims file does not contain the SSA decision or the medical records upon which that determination was based.  Nor does it appear that an attempt has made to obtain them.  The possibility that SSA records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Therefore, the Board finds that an attempt should be made to obtain any available SSA records.  38 C.F.R. § 3.159(c)(2) (2014).

II.  VA Examinations 

The Veteran is seeking service connection for a disability manifested by numbness in the right hand and a disability claimed as fracture of several bones, twisting and tearing of tendons and ligaments within the body.  As discussed above, the Board is granting service connection arthritis of multiple joints and peripheral neuropathy of the bilateral upper and lower extremities.  As the record is unclear whether the Veteran's claims constitute separate disabilities, a new VA examination is required. 

While the RO adjudicated the Veteran's claim for service connection for hypertension on a direct basis and as secondary to diabetes mellitus, in the January 2009 Notice of Disagreement, the Veteran alleged that his hypertension was due to his service-connected PTSD.  This issue must be addressed by the RO and a new VA examination is required. 

With respect to the Veteran's claim for an increased rating for burn scars of the left elbow, left groin and left scrotum, during the October 2013 hearing, the Veteran testified that some of his scars were painful.  See Hearing Transcript, pages 10, 12.  These complaints suggest a worsening of the Veteran's service-connected scars.  Since the extent of the Veteran's service-connected scar disabilities is unknown, a new VA examination is warranted.  

The record reflects that the Veteran was last afforded a VA examination to determine the severity of his service-connected fracture residuals of the right zygoma with deviated nasal septum in 2007.  In January 2009 the Veteran argued that this examination was too old and does not accurately reflect the current severity of his disability.  As the current severity of the Veteran's service-connected disability is unclear, a new VA examination is necessary. 

While a June 2009 VA treatment record notes that the Veteran underwent surgery in 2008 that resolved his chronic rhinosinusitis, subsequent VA treatment records document that the Veteran has continued to receive treatment for his sinusitis.  As the current severity of the Veteran's service-connected disability is unclear, a new VA examination is necessary.

III.  Waiver 

While the Veteran initially indicated that he did not wish to appeal the issue of entitlement to an effective date earlier than July 30, 2008 for the grant of service connection for erectile dysfunction, he subsequently submitted a timely VA Form 9 which indicated that he wished to appeal all issues listed on the SOC.  Additional VA treatment records associated with the claims file after the SOC discuss the Veteran's erectile dysfunction, including the date this disability was originally diagnosed.  These records were not were not among the evidence waived by the Veteran in October 2013.  

IV.  Surgery Treatment Records

As noted above, a June 2009 VA treatment record states that the Veteran underwent sinus surgery in 2008.  In addition, while receiving treatment at a VA ENT surgery clinic in March 2009, the Veteran reported having five prior sinus surgeries.  Treatment records for these surgeries have not been associated with the claims file.  This must be accomplished.

V.  Statement of the Case

In December 2008, the RO denied the issues of entitlement to an increased rating for a right scalp scar and a burn scar of the buttocks.  While the Veteran indicated his disagreement with how his scars are evaluated, the AOJ has not yet issued a SOC for these issues.  Accordingly, the Board must remand these claims for issuance of a SOC.

Accordingly, the remaining issues are REMANDED for the following action:

1.  Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues remaining on appeal.

The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since April 2013.  In addition, the treatment records for the Veteran's 2008 sinus surgery, along with any other sinus surgery, should be obtained and associated with the claims file.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims file.

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  Issue a SOC as to the issues of entitlement to an increased rating for a scar of the right parietal area of the scalp and burn scars of the buttocks.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

4.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed numbness in the right hand.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified disability that manifests in numbness of the right hand had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his disability claimed as fracture of several bones, twisting and tearing of tendons and ligaments.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified disability had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's hypertension.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the hypertension was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by PTSD.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Thereafter, the AMC should adjudicate the Veteran's pending claim of entitlement to an effective date earlier than November 22, 2000 for the grant of service connection for sinusitis with headaches.  Only if the Veteran perfects an appeal of this decision, and after appropriate appellate development has been completed, should the issue be certified to the Board for adjudication.

8.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the scars.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

9.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the fracture residuals of the right zygoma, infraorbital rim, with deviated nasal septum.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

10.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the sinusitis with headaches.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

11.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


